Citation Nr: 1243207	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  09-32 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for status-post fracture, right wrist, with osteoarthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1966 to January 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an initial increased disability rating for his right wrist.  In a rating decision dated in January 2008 the RO granted service connection for status-post fracture, right wrist with osteoarthritis and assigned a noncompensable rating effective July 11, 2007.  Thereafter, the Veteran was accorded a VA examination in February 2008.  In a rating decision dated in September 2008 the RO increased the rating to 10 percent effective March 21, 2008.  In a rating decision dated in March 2009, the RO granted an earlier effective date for the increase of the Veteran's 10 percent rating effective July 11, 2007.  

In a November 2008 statement, the Veteran's physician, Dr. Wilson, indicated that the Veteran had significant limited range of motion of his right wrist and was unable to flex the right wrist in plamar flexion to a significant degree.  Dr. Wilson also indicated that the Veteran had constant, persistent pain in his wrist.  

The Veteran, through his representative, avers that this November 2008 statement from Dr. Wilson indicates a material change in the Veteran's disability and reveals that the Veteran's right wrist condition may have worsened since the last examination.  

The Board also acknowledges that VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination to assess the current nature, extent, and severity of his disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The United States Court of Appeals for Veterans Claims (Court) has held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  As the Veteran's last VA examination was in February 2008, another VA examination is warranted at this time.  

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from October 23, 2008.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be asked to identify any private medical records for treatment of his right wrist not already associated with the record.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all non-VA sources of treatment for his service-connected right wrist since 2007.  In particular, the Veteran should provide, or authorize VA to obtain, any pertinent private records which are not already of record.  The Veteran should be provided an appropriate amount of time to submit this evidence.  

2.  Obtain copies of the Veteran's VA treatment records from October 23, 2008.

3.  After accomplishing the foregoing development, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to the Veteran's right wrist disability.  The claims folder should be made available to and reviewed by the examiner. 

The examiner is requested to identify all right wrist pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's right wrist.  

4.  Then readjudicate the Veteran's claim.  If the benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


